DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is ambiguously constructed and indeterminate in scope because they purport to claim both an apparatus and method of using or practicing the apparatus in a single claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because it improperly embraces both product or machine and process.  The language of 35 U.S.C. 101 sets forth statutory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kubota et al. (JP2006169624).
Regarding claim 1, the Kubota et al. (hereinafter Kubota) reference discloses a piston ring (Industrial-applicability) excellent in thermal setting resistance and wear resistance, comprising a steel containing, by mass%, C: 0.30 to 0.65%, Si: 0.80 to 1.20%, Mn: 0.20 to 0.60%, Cr: 4.50 to 5.70%, Cu: 0.01 to 0.5%, and at least one of Mo, V, W, and Co: 0.2 to 5.4% (Claim 1).
Regarding claim 2, the Kubota reference discloses the steel includes, by mass%, C: 0.30 to 0.65%, Si: 0.80 to 1.20%, Mn: 0.20 to 0.60%, Cr: 4.50 to 5.70%, Cu: 0.01 to 0.5%, Mo: 1.0 to 1.6%, V: 0.5 to 1.2%, the balance: Fe, and inevitable impurities (Claim 1).
Regarding claim 5, the Kubota reference discloses the steel includes P in an amount of 0.002 to 0.02 mass% as the inevitable impurities (Claim 1).
capable of functioning in the same manner as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Kameda et al. (JP6511126B1).
Regarding claim 4, the Kubota reference discloses the invention substantially as claimed in claim 2.
However, the Kubota reference fails to explicitly disclose the steel further includes Co: 2 mass% or less.
The Kameda et al. (hereinafter Kameda) reference, a piston ring, discloses the addition of Co (Para. [0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide Co to the Kubota reference in view of the teachings of the Kameda reference in order to increase adhesion of the material (Kameda, Para. [0049]).
Regarding claim 6, the Kubota reference the invention substantially as claimed in claim 2.

The Kameda reference, a piston ring, discloses the steel includes vanadium carbide particles with an average particle size of 0.05 to 0.30 pm dispersed therein (Para. [0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide vanadium carbide to the Kubota reference in view of the teachings of the Kameda reference in order to increase adhesion of the material (Kameda, Para. [0049]).

Claims 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota in view of Ablas Marques (US Pub. No. 2017/0327957).
Regarding claim 7, the Kubota reference discloses the invention substantially as claimed in claim 1.
However, the Kubota reference fails to explicitly disclose a nitride layer formed at least one of upper and lower side surfaces thereof perpendicular to an axial direction of the piston ring.
The Ablas Marques reference, a piston ring, discloses a nitride layer (14) formed at least one of upper and lower side surfaces thereof perpendicular to an axial direction of the piston ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a nitride layer to the Kubota reference in view of the teachings of the Ablas 
Regarding claim 8, the Kubota reference, as modified in claim 7, discloses at least one of nitride particles and carbonitride particles with an average particle size of 0.05 to 0.30 pm are dispersed (Albas Marques, Abstract).
Regarding claim 11, the Kubota reference discloses the invention substantially as claimed in claim 1.
However, the Kubota reference fails to explicitly disclose at least an outer peripheral face of the piston ring includes at least one hard film layer selected from a nitride layer, hard chromium plating, hard ceramic, and hard carbon.
The Ablas Marques reference, a piston ring, discloses a nitride layer (14) formed at least one of upper and lower side surfaces thereof perpendicular to an axial direction of the piston ring (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a nitride layer to the Kubota reference in view of the teachings of the Ablas Marques reference in order to improve mechanical fatigue characteristics and, consequently, rupture strength (Albas Marques, Para. [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675